Citation Nr: 1516241	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right ulnar neuropathy prior to March 20, 2012. 

2.  Entitlement to an increased disability rating in excess of 30 percent for right ulnar neuropathy from March 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1996 to March 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to obtain relevant records and provide an examination. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In a February 2015 brief, Veteran indicated through his representative that his right ulnar neuropathy had worsened since the most recent VA examination.  Given the evidence of possible increased symptomatology since the Veteran's previous VA examination in July 2014, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's right ulnar neuropathy. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of his right ulnar neuropathy.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals






